FERGUSON, Judge.
The trial court adjudicated the juvenile T.G.B. as delinquent based on a finding that he had committed arson, burglary and theft.
T.G.B. was one of five persons seen by Officer Dunlop fleeing a building shortly before a fire broke out and was one of four apprehended after a foot chase. Officer Pitts testified that nearly fifty persons hurriedly exited the building at the same time, carrying or dropping stolen merchandise.
There is no evidence that T.G.B. carried or dropped stolen merchandise when he exited the building. There is no evidence that he committed an arson nor that he aided or abetted another in the commission of that offense. The trial court could reasonably have found the direct and circumstantial evidence sufficient to establish that T.G.B. entered the structure with intent to commit an offense therein, to wit, theft, and that at the time of entry, the premises were not open to the public and T.G.B. had no invitation or license to enter. § 810.02, Fla.Stat. (1979). Intent may be shown by circumstantial evidence. R.A. v. State, 400 So.2d 1059 (Fla.3d DCA).
Accordingly, we affirm the adjudication of delinquency but only as to the offense of burglary.